Order affirming the determination of the Zoning Board of Appeals of the Town of Lewisboro, denying appellant’s application under article 78 of the Civil Practice Act for the annulment of the determination of said board, and dismissing the petition in this proceeding, unanimously affirmed, with $50 costs and disbursements. The application to the Building Inspector and thereafter to the Zoning Board of Appeals, out of which the present appeal arises, was precisely the same as that involved in a prior application which was disposed of by the board by its determination of May 15, 1945. The appellant did not attempt a review of that determination by any court proceeding. The second application did not show any change of circumstances and, consequently, there was no occasion for another public hearing. Paragraph (d) of section 1 of article V and paragraph (i) of section 2 of article XIII of the Zoning Ordinance of the Town of Lewisboro do not give the appellant an absolute right to use the premises as a hotel, but merely confer upon the Zoning Board of Appeals a discretionary authority to grant a variance for such use, subject to appropriate conditions and safeguards. Present — Lewis, P. J., Carswell, Johnston, Aldrich and Nolan, JJ.